DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/642,590 and an Office action on the merits follows.

Claim Objections
	Claim 1 is objected to because of the following informalities:  
Claim 1, line 11 features the language ‘fidicual markers’ which may be a typo intended to read ‘fiducial markers’.
Appropriate correction is required.


Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the relative terminology/limitation, “results in improved alignment of a large number of fiducial markers”.  As identified in MPEP 2173.05(b) Relative Terminology, terms of degree and approximations are not necessarily indefinite and definiteness may be determined where the disclosure as a whole provides one of skill in the art with an understanding of a range encompassed by the term/limitation in question.  See Subjective Terms section IV and Reference to an Object that is Variable section II therein.  Examiner notes for the case of the language/limitation in question, Applicant’s Specification fails to explicitly identify what range appropriately constitutes ‘a large number of fiducial markers’, as disclosure therein (see for example [0155]) discloses a plurality of ranges as they may impact time required to generate a solution, however limited disclosure related to what may constitute a large number in the context of alignment – e.g. if such a number in an alignment context is relative to the total number of fiducial markers in the first set, an absolute number of >150, etc.  “wherein the matching of the second set of matched fiducial markers results in...”.  There is insufficient antecedent basis for this limitation in the claim, ‘the matching of the second set’, as the claim does not establish any basis for a matching of the second set of markers.  In other words, that matching of the unmatched fiducial markers (post transformation of line 9), results in the second set, but no explicitly performed matching occurs with/of the second set of matched markers, and accordingly it is unclear as to whether the matching of line 12 (matching of the second set) references that of line 10 (matching of the unmatched markers resulting in the second set), or another/different matching.  As a third consideration, claim 1 line 4 recites the limitation in part “the fiducial markers on two or more micrographs”.  There is insufficient antecedent basis for this limitation in the claim, ‘the fiducial markers’, as the claim does not establish any basis for said markers prior, and it is not necessarily the case that all micrographs inherently comprise fiducial markers.  For the purposes of compact prosecution ‘the’ may be read as ‘one or more’ establishing required basis therein.  As a final consideration, that transforming limitation of line 9, is not necessarily relied upon for any subsequently appearing limitations.  In other words, while Applicant may have intended for the matching of the unmatched fiducial markers to somehow rely/depend upon that/those ‘transformed point sets’ (matched post transformation), these transformed point sets are not specifically referenced in lines 10-14 of the claim.  Instead, the unmatched fiducial markers of line 7 are matched, and the creation of those ‘transformed point sets’ appears to be of little consequence for limitations appearing afterwards.  Applicant may consider clarifying amendments in this regard.
Claim 10 is the method claim corresponding to the apparatus of claim 1 and is rejected accordingly in view of those limitations/deficiencies as identified above for the case of claim 1.
Claim 8 recites the relative terminology/limitation, “the tilt angle interval is about 20° or less”.  As identified in MPEP 2173.05(b) Relative Terminology, terms of degree and approximations are not necessarily indefinite and definiteness may be determined where the disclosure as a whole provides one of skill in the art with an understanding of a range encompassed by the term/limitation in question.  See Approximations section III. A “About”.  Examiner notes for the case of the language/limitation in question, Applicant’s Specification fails to identify/suggest what range appropriately constitutes ‘about 20°’ (±1°, ±0.1°, ? etc.), and the term/limitation and claim as a whole is unclear accordingly.
Claim 17 is the method claim corresponding to the apparatus of claim 8 and is rejected accordingly in view of those limitations/deficiencies as identified above for the case of claim 8.
Dependent claims 2-9 and 11-20 are similarly rejected as they inherit and fail to cure those deficiencies as identified for claims 1/10 above.


Allowable Subject Matter
	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (for the case of dependent claims). See also those notes regarding the manner in which Examiner understands the transformed point set to serve in that matching of the unmatched fiducial markers resulting in that second set of matched fiducial markers, and those comments regarding permissible interpretation in terms of what constitutes a large number of fiducial markers.  References of record fail to serve in any obvious combination teaching each and every limitation as understood/required therein in view of the considerations that follow.  Applicant’s invention as “A Fast Fiducial Marker Tracking Model for Fully Automatic Alignment in Electron Tomography,” (hereinafter Han1), does appear anticipatory as identified in the cited International Search Report/Written Opinion, Han1 does not serve as prior art (not a basis for rejection) as it is an exception under 35 U.S.C 102(b)(1) (A) Grace Period Disclosure by Inventor or Obtained from Inventor.  Additionally cited references (see attached PTO-892) otherwise not relied upon have been made of record in view of the manner in which they evidence the general state of the art.  Of these references Callahan et al. (US 2014/0126801) for example, evidences the general state of the art as it relates to an automatic alignment/registration of micrograph fiducial markers.
Callahan teaches/suggests an apparatus for fiducial marker alignment (Abs “The method may include receiving a number of datasets that may represent microscopy captures from a number of different modalities.  The microscopy captures may contain feature markers that may be used to register a number of data points contained in a dataset with data points from another dataset”), the apparatus comprising a processor (Fig. 2 Processor(s) 212) and a memory (Fig. 2 memory 220) storing computer instructions that, when executed by the processor ([0028], [0059]), cause the apparatus to:
align positions of the fiducial markers on two or more micrographs ([0019] micrograph captures of electron microscope 232, [0042] “A three dimensional electron microscopy data set may be captured via electron tomography, whereby a sample may be rotated with respect to the electron beam, creating a series of images that can be computationally reconstructed to form a volume”) forming two or more point sets corresponding to the two or more micrographs (Abs “to register a number of data points contained in a dataset with data points from another dataset”, [0016] “Alternatively, fiducial markers such as gold or silver nanoparticles may be organized on or applied onto a microscope slide so that the fiducial markers form a visual structure that may be visible in the capture produced by a modality. Captures produced by other modalities using the same fiducial marker structure and placement on a microscope slide may be registered to the first capture using the fiducial markers”, Fig. 5, Fig. 7, 720, [0020] “For example, in some cases, a first dataset and a second dataset may contain fiducial markers (e.g. , gold nanoparticles) that can be imaged across multiple modalities.  In such cases, the registration module may register the datasets by labeling the corresponding fiducial markers in both datasets and solving a linear system to determine the affine transformation that maps the set of points in the first dataset to the same points in the second dataset”, [0039]),
create a first set of matched fiducial markers Fig. 7, 730, [0011] “Once registered, a combined dataset may be produced that may be used to provide a visual image of the combined datasets”);
Callahan fails to explicitly disclose the apparatus configured to transform unmatched fiducial markers into transformed point sets (Callahan does however teach/suggest in [0040] “In addition, the method may include the ability to skew a dataset so that any irregularities in an image that may have translated over into the dataset from the equipment used in the initial dataset capture may be corrected”, [0041-0042], in addition to that transformation of for example [0021] wherein the combined coordinate system enables registration of two or more datasets, [0049] “These irregularities may be corrected using a modeling process prior to registering the dataset with one or more other datasets. For example, user-defined, non-linear image transformations may be used to account for specimen capture warping”) and 
Callahan additionally fails to explicitly disclose the apparatus configured to match the unmatched fiducial markers based at least in part on the transformed point sets (see comments in 112(b) rejection above), and resulting in a second set of matched fiducial markers, 
	This failure/deficiency in Callahan is consistent among references of record, which at best suggest the obvious nature of aligning positions of fiducial markers on two or more micrographs in addition to the manner in which image transformation(s) may account for differences/offsets between images (and corresponding markers/features/landmarks) and thereby enable a more complete registration (greater percentage of matched fiducial markers).  Disclosure suggesting benefits/motivation for one or more transformation(s) generally as they may improve image registration/alignment, as suggested in Callahan, and Han et al., “A novel fully automatic scheme for fiducial marker-based alignment in electron tomography,” (hereinafter Han2), fails to teach/suggest such a transformation wherein one or more transformed point sets serving in the generation of a second matched point set, and a matching based thereon, results in improved alignment for datasets characterized by a large number of fiducial markers and in particular datasets characterized by micrographs of differing fiducial numbers.  As suggested in Han2 (see section 2.3 Fiducial marker tracking page 409), such a transformation (as suggested in Callahan [0049] and Han2) may enable estimation of possible locations for missing/unmatched markers in a next micrograph, however as identified in Applicant’s specification [0106] may not necessarily account for the introduction of markers that do not appear in previous views, likely to be the case for datasets with fiducial marker numbers >150 per micrograph.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669